AYTORNEY          GENERAL
                    OFTEXAS




Hon. Frank R. Nye;Jr.         Opl.nionNo. S-44
County Attorney-
Starr County                  Re: Maximum compensation
Rio Grande City, Texas            and expense allowance
                                  of county commlssion-
Dear Sir:                         ers of Starr County.
          You have requested an opinion on the maximum
compensati'onand travel expense allowance of the
county commissioners of Starr County.
          Starr County has a population of 13,948 and
has a tax valuation (according to the 1952 tax rolls)
of $29,301,145 and had a tax valuation In 1948 (1947
tax rolls) of $17,330,030.
           The compensation 0;:t!?ecounty commj.ssloners
 iu governed by the provisl,onsof Articles 2350 and 39l2g,
 Vernon's Civil Statutes. "rt-!cle2.350provides for a~
 base compensation of the county commissioners of Starr
'County of $3000. Article 39l2g‘a~uthorizesan increase
 in compensation "in an additional amount not to exceed
 25s of the sum allowed under the law for the flscnl
 year of 194?." The sum sllotiedunder the law for the
 fiscal year 1948 to the county commissioners of Starr
 County was $2500. ,Jrticle2350, V.C.S.; Att'y Gen.
 Op. V-1140 (1951). Consequently, Article 3912g author-
 izes an Increase In an amount not to exceed $625 (257;
 of $2500); and the maximum compensation of the county
 commissioners of Starr County is $3625 ($3000 plus $625).
 We po.lntout, however, that Section 1 of Article 39121:
 provides that the commlssioners' court may not raise
 the salaries of any of the members of the commissioners'
 court "under the terms of thl~sAct without raising the
 salary o; the remaining county officials inllke pro-
 portion.
          Your second question concerns the maximum
travel expense allowance which the commissioners in
your county may receive.
Hon. Frank R. Nye, Jr., page 2 (S-44)




          Article 2350(c), V.C,S., originally enacted
In 1941 and last amended In 1949, authorizes the pay-
ment of traveling expenses not to exceed four cents
per mile to county commissioners acting as road com-
missioners in certain counties (presently including
Starr County) for travel in the discharge of their
duties as road commissioners. Reimbursement.under
this statute is limited to travel in the performance
of these specific duties.
          Article 2350(7), V.C.S., enacted In 1943,
permits an allowance of not more than $25 per month
to each county commissioner in counties having a popu-
lation under 25,200 for travel within the county.
Article 2350n, V.C.S. (?cts 52nd Leg., 1951, ch. 456)
also authorizes the payment of traveling expenses of
members,of the commissioners' court while on official
business within the county, the maximum amount being
fixed according to population of the county.;:For
counties having a population under 21,500, the maximum
amount which may be allowed each member is $50 per
month. Section 4 of this statute states that its
provisions shall apply only to th;se counties not
furnishing an automobile, truck, or by other means
providing for the traveling expenses of its commission-
ers q"
          Since Article 2350n was enacted after Article
2350(7), it has superseded Article 2350(7) in fixing
the maximum travel allowance to commissioners unless
the quoted language has the effect of excluding counties
under 25,200 from the terms of :Artlcle2350n.
          This office has heretofore considered the mean-
ing of the quoted language In Opinion V-1277 (1951) and
In letter opinions to Hon. J. C. Patterson, County Ati;or-
ney of Knox County, dated March 5, 1952, and to Hon.
J. Taylor Brite, County Attorney of Rtascosa County,
dated June 13, 1952. In the latter two letter opinions
It was held that Article 2350n was applicable only to
those counties not previously authorized to allow the
county commissioners traveling expense within the county
and that commissioners in counties having a population
under 25,200 were limited by Article 2350(7) to $25
per month for travel within the county.
          Upon a reconsideration of these opinions, we
have.concluded that this holding is too broad. We
believe Section 4 of Article 2350n was intended to mean
Hon. Frank R. Nye, Jr., page 3 (S-44)




only that c&nmlssJ.onerswho were being furnished a
vehicle by the county or who were actually being
reimbursed for travel within the county under some
other statute could not be granted, in addition, a
                 under Article 235On. The fact that
travel nllo,,vance
some prj.orstatute merely permitted commissioners to
receive a travel allowance would not preclude them
from be-i.ng
           granted an allowance in accordance with
Article 2350n if’they were not in fact receiving
other reimbursement for travel wlth1.nthe county
during the same period of time.
          We therefore hold that the county commission-
ers of Starr County may each be allowed :gmaximum of
$50 per month for offici.altravel within the county If
they will not be receiving pay for travel expenses
under 4rticle 2350(6) or Article’2350(7), or will not
be using n vehicle furnished by the county or be re-
ceiving reimbursement for travel.within the county
under some other’statute which has escaped our atten-
tion.
                      SUMMARY
          The county commissioners of Starr County,
     which has a population o.P1.3,#8, may each be
     allowed a maximum of $50 per month under firti-
     cle 2350n, V.C.S., for traveling expenses with-
     in the county if during the same period of
     time they are not being furnished a vehicle
     by the county or are,not actually receiving
     pay~for traveling ex enses within,the county
     under Article 2.350(7P         or some other
     statute. (This opini&v~%&~es     prior hold-
     ings in letter opinions dated March 5, 1952,
     and June 13, 1952. )
                             Yours very truly,
                             JOHN BEN SHEPPERD
                             ,It.torney
                                      General
APPROVRD :
Robert S. TrottI               epm2ady
FSrst hBs-i.stiant           BY
                                 Mary K, Wall
John Ben Shepperd                   Assistant
?ttorney General
MKW:ba